UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) June 28, 2013 World Financial Network Credit Card Master Note Trust (Issuing Entity) World Financial Network Credit Card Master Trust (Issuer of Collateral Certificate) WFN Credit Company, LLC (Depositor/Registrant) Comenity Bank (Sponsor) (Exact Name of Issuing Entity, Issuer of Collateral Certificate, Depositor/Registrant and Sponsor as Specified in their respective Charters) Delaware (State or Other Jurisdiction of Incorporation of Issuing Entity and Registrant) 333-166240, 333-60418, 333-166240-01, 333-188583, 333-113669, 333-166240-02, 333-188583-01, 333-60418-01 31-1772814 (Commission File Numbers for Registrant and Issuing Entity, respectively) (Registrants’ I.R.S. Employer Identification Nos. for Registrant) 3100 Easton Square Place, #3108, Columbus, Ohio (Address of Principal Executive Offices of Registrant) (Zip Code) (614) 729-5044 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On June 28, 2013, Comenity Bank entered into an Amended and Restated Service Agreement with Comenity Servicing LLC, a copy of which is filed with this Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Document Description Exhibit 99.1 Amended and Restated Service Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WFN CREDIT COMPANY, LLC as depositor By:/s/Ronald C. Reed Name:Ronald C. Reed Title:Vice President and Treasurer Dated: July 3, 2013 EXHIBITINDEX Exhibit No. Document Description Exhibit 99.1 Amended and Restated Service Agreement
